Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about April 10, 2013, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination (Family Court, *484Rockland County [Sherri L. Eisenpress, J.]) that he committed an act that, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of inconsistencies.
Concur— Saxe, J.E, Moskowitz, Freedman, Gische and Kapnick, JJ.